                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

THOMAS H. KRAKAUER,
on behalf of a class of persons,
      Plaintiff,

              v.                                 1:14-CV-333

DISH NETWORK, L.L.C.,
     Defendant.


          AMENDED ORDER GRANTING MOTION TO PAY CLAIMS
                        ADMINISTRATOR

       It is ORDERED that the motion to pay claims administrator is GRANTED.

Within ten days of the date of this Order, the Court Clerk will wire $6,309.11 from the

judgment in this case directly to KCC, according to the electronic transfer instructions

filed separately under seal, to reimburse KCC’s expenses through December 31, 2019.

       This the 6th day of February, 2020.




                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE




     Case 1:14-cv-00333-CCE-JEP Document 559 Filed 02/06/20 Page 1 of 1
